          Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 1 of 12



1ORTIZ   & ORTIZ, LLP
32-72 Steinway Street, Ste. 402
Astoria, New York 11103
Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Attorneys for the Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X

MARIA TERESA NOBLE,                                           AMENDED COMPLAINT

                          Plaintiff,                          Civil Case No. 18-07871

        – vs.–                                                JURY TRIAL DEMANDED

MOUNT OLIVET CHURCH, INC., aka
MOUNT OLIVERT CHURCH, INC., aka
MOUNT OLIVER CHURCH INC., aka
MOUNT OLIVE CHURCH INC., and
ARACELIS STAATZ, as Trustee of
Mount Olivet Church,

                          Defendants.

-----------------------------------------------------X

        Maria Teresa Noble (“Plaintiff”), by and through her counsel Ortiz & Ortiz LLP, hereby

complains of Mount Olivet Church and Aracelis Staatz as Trustee (collectively, the

“Defendants”) and states, upon information and belief, as follows:

                                       NATURE OF THE ACTION

        1.       Mount Olivet Church (the “Church”) holds title to the real property known as

2176 Grand Concourse, Bronx County, New York 10457 (the “Property”).

        2.       The Plaintiff entered into three contracts to purchase the Property from the

 Church over the course of the period from 2014 to 2017 (the “Contract” or “Contracts”).
          Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 2 of 12



        3.      The Plaintiff tendered consideration
                                                 2 and has at all times been ready,

 willing, and able to consummate the transaction.

        4.      The Defendant Church is a religious corporation and is required to obtain the

approval of the N.Y.S. Attorney General (the “A.G.”) and/or the New York State Supreme Court

to sell the Property (see Religious Corporations Law § 12(1)(a) and N-PCL § 510(a)(3)).

        5.      The Defendants have not sought approval of the sale and ceased communications

with the Plaintiff. The Plaintiff has been damaged by the Defendants’ breach of the Contract

and/or promise and seeks to compel specific performance by the Defendants.

                                          THE PARTIES

        6.      Maria Teresa Noble (“Noble”) is a New Jersey resident.

        7.      Mount Olivet Church (the “Church”) is a religious corporation organized under

the Laws of the State of New York.



        8.      Aracelis Staatz (“Staatz”) refers to herself as an officer and Trustee of the

Church.

                                         JURISDICTION

        9.      This action is between citizens of different states. The amount in controversy,

excluding interest and costs, exceeds the sum or value of $75,000. Jurisdiction is based upon

diversity of citizenship pursuant to 28 U.S.C. §1332.

        10.     Venue is deemed proper in this District pursuant to 28 U.S.C. § 1931. The events

giving rise to this action took place within the jurisdiction of this court and the Property is

located in this District.

                                               FACTS
           Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 3 of 12



I. Staatz and Her Living Conditions in the Church
                                            3

          11.    Staatz was president of the Board of Directors of the Church from, on or about,

January 2014 to, on or about, at least, December 2017 (the “Relevant Time Period”).

          12.    Staatz presently represents the Church as President and is a member of the

Church’s Board of Directors.

          13.    Staatz has lived in the Property from approximately 1977 to the present.

          14.    The Property presently has no water and no heat because of unresolved plumbing

issues.

          15.    Staatz is approximately 90 years old.

          16.    The Church has not had a congregation or a dedicated pastor since approximately

2014.

          17.    Under applicable state law, the proceeds of the sale of the Property must either be

maintained by the Church or transferred to another religious corporation: Staatz and the Board

members may not receive any of the proceeds personally.

II.       Transactions Regarding the Sale of the Property to the Plaintiff

          18.    Staatz, on behalf of the Church, entered into the Contracts to sell the Property to

the Plaintiff.

                 A.     The First Contract

          19.    Staatz signed the first contract of sale, on behalf of the Church, on or about July 9,

2014, for the purchase price of $600,000.00 (“First Contract”). A copy of the First Contract is

annexed as Exhibit A.

          20.    The Church’s Board of Directors executed a corporate resolution approving the

sale pursuant to the First Contract.
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 4 of 12



       21.     Below the area for the Seller’s and
                                                 4 Purchaser’s signatures on the last page of the

First Contract, it stated that the Seller is “Mt. Olivet Church Inc.” and that the “Attorney for

Seller” is “Jaime Ramirez.”

       22.     Paragraph 31 of the Rider to the First Contract provided that the sale is subject to

court approval as required by the applicable religious corporation law.

       23.     The Plaintiff tendered a $15,000.00 check for the down payment, dated July 8,

2014, to Mr. Ramirez.

       24.     Mr. Ramirez informed the Plaintiff that he would hold the $15,000 down payment

check for safekeeping, but not negotiate it, until Staatz provided him with the documents he

needed to file with the A.G. to obtain the A.G.’s approval of the sale.

               B.       The Second Contract

       25.     The Church, by Staatz, executed a second contract of sale dated July 9, 2015

(“Second Contract”), which specified a purchase price of $500,000 and a down payment of

$15,000. A copy of the Second Contract is annexed as Exhibit B.

       26.     Staatz had proper authority from the Church to bind it to the Second Contract.

       27.     The Plaintiff executed the Second Contract.

       28.     The Church was again represented by Jaime Ramirez P.C. in connection with the

sale and the Second Contract.

       29.     Paragraph 31 of the Rider to the Second Contract provided that the sale is subject

to court approval as required by the applicable religious corporation law.

               C.       The Third Contract

       30.     In or around March 6, 2017, the Board of Directors of the Church resolved to sell

the Property to the Plaintiff for $500,000.
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 5 of 12



       31.     As set forth in the Third Contract,5 Ledwin Oviedo is the real estate broker (the

“Broker”) for the sale.

       32.     The March 6, 2017 Church Board’s meeting minutes contained the following

provisions, in pertinent part:

                          A.     “[T]hat Aracelis Staatz [i.e., Staatz], the Chair of the Board of

                          Directors needs a place to live after the selling of the corporate building

                          located at 2176 Grand Concourse, Bronx, NY 10457.”

                          B.     “That the corporation shall sell all its assets located at 2176 Grand

                          Concourse, Bronx, New York 10457 to Maria Noble and/or her assignee

                          for the sum of $500,000.00 and it further noted that the premises are in a

                          state of disrepair and the congregation is no longer able to maintain,

                          pay expenses including but not limited to insurance, liens, loans and

                          as such this sale is warranted . . ..” (emphasis supplied)

                          C.     “[T]hat the president or vice president or any other officer of the

                          corporation be and each of them hereby is authorized to execute and

                          deliver such contract, bill of sale and such other instruments as such

                          officer may deem proper . . ..”

       33.     The Church, by Staatz, signed a third contract of sale, dated May 16, 2017 (“Third

Contract”), with a purchase price of $500,000 and a down payment of $1,000. A copy of the

Third Contract is annexed as Exhibit C.

       34.     Staatz, holding the office of president of the Church, had proper authority from

the Church to bind it to the Third Contract.

       35.     Plaintiff tendered the down payment to the Church, by check, dated May 16,
           Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 6 of 12



2017, in the amount of $1,000, made payable to 6“Laura C. Browne, esq. [sic].”

       36.     The May 16, 2017 check for the down payment was negotiated on or around June

1, 2017.

       37.      “Schedule D” of the Third Contract, ¶ 8, states that the closing is to take place

“within 30 days of court approval and order. This transaction is subject to attorney general and

court approval.”

       38.     The Church retained attorney Laura C. Browne of Bronx County to assist it in

obtaining the requisite approval to sell the Property to the Plaintiff and comply with the terms of

the Third Contract.

       39.     In or around the summer of 2017, the Church’s lawyer, Ms. Browne, was in

communication with the A.G. to obtain its approval for the sale of the Property to the Plaintiff.

       40.     When Ms. Browne was close to completing the process of obtaining the A.G.’s

approval, Ms. Browne was discharged by Staatz.

III.   The Church Ceased Taking Any Steps to Consummate the Sale of the Property

       41.     The Board of Directors of the Church has not held any meetings since the

September 2017.

       42.     The Board of Directors of the Church has not resolved to refuse to comply with

the Third Contract.

       43.     The Board of Directors of the Church has not resolved to sell the Property to

someone other than the Plaintiff.

       44.     Staatz and the Board have not completed the process of obtaining the A.G.’s or

the Supreme Court’s approval of the sale of the Property to the Plaintiff.

       45.     In or around October 2017, Staatz retained the legal services of Serge Joseph,
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 7 of 12



Esq., who was a member of the law firm of Himmelstein,
                                             7         McConnell, Gribben, Donoghue &

Joseph LLP, with offices located in New York County.

        46.     In or around May 2018, the Plaintiff contacted Mr. Joseph, telephonically and in

writing, to inquire as to the status of the sale and to state that the Plaintiff was ready, willing, and

able to close and consummate the purchase of the Property.

        47.     The Plaintiff received no response from Mr. Joseph.

        48.     In or around June 2018, the Plaintiff wrote to the Church, Staatz, and the other

members of the Church’s Board of Directors to attempt to prosecute the Contract and sale.

        49.     The Plaintiff received no response from the Church, Staatz, and the other

members of the Church’s Board of Directors to her correspondence.

VI.     Staatz Caused the Church to Breach Its Agreement to Sell the Property to the
        Plaintiff

        50.     Staatz caused the Church to breach the Third Contract because Staatz seeks to

benefit personally from the sale of the Property.

        51.     Staatz caused the Church to breach its promise to sell the Property to the Plaintiff

because Staatz seeks to benefit personally from the sale of the Property.

        52.     Staatz informed the Broker that she wants to recover for herself some of or all the

proceeds of the sale.

        53.     Staatz also informed the Broker that she would not complete the sale because she

believes that another buyer would pay more for the property.

VII.    Injury to the Plaintiff

        54.     The Plaintiff is a real estate salesperson and investor and has long standing ties to

the community in which the Property is located.
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 8 of 12



        55.     The Plaintiff sought to purchase the
                                                  8 Property because its location is advantageous

to the Plaintiff’s business.

        56.     The Plaintiff presently operates her business from an office across the street from

the Property, which office is located at 2153 Grand Concourse, Bronx, New York.

        57.     The Plaintiff has refrained from entering into other real estate transactions so as to

be assured of having the requisite funds to close on the sale of the Property.

        58.     The Plaintiff lost the opportunity to pursue other real estate transactions as a result

of having her attention and resources committed to acquiring the Property.

VIII. The Plaintiff Continues to Be Ready, Willing, and Able to Close on the Sale of the
      Property

        59.     The Plaintiff is ready, willing, and able to comply with the terms of the Contract

and can close upon the sale as soon as the Church obtains the requisite A.G. and court approval.

        60.     The Plaintiff seeks specific performance of the Contract.

        61.     The Plaintiff seeks specific performance of the Church’s promise to sell the

Property to the Plaintiff.

        62.     The Plaintiff cannot in good faith, however, schedule a closing and set a deadline

for the Church to convey its deed with the knowledge that the Church has not sought A.G. and/or

court approval.

                                   FIRST CAUSE OF ACTION
                             (Breach of Contract/Specific Performance)

        63.     The Plaintiff reasserts and realleges the allegations contained in Paragraphs 1

through 62.

        64.     The Third Contract is a valid and binding contract between the Plaintiff and

Defendants.
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 9 of 12



       65.     Staatz has caused the Church to breach
                                                9     the contract of sale by failing to bring a

petition before the court to approve the sale and to seek the A.G.’s approval of the sale. The

Defendants’ conduct constitutes a material breach of the Contract.

       66.     The Plaintiff is entitled to judgment declaring that the Contract remains in full

force and effect and directing the Defendants to specifically perform their obligations under the

Contract, including completing the process of obtaining court and A.G. approval of the sale.

       67.     The Contract relates to an interest in real property that is unique, special, and

irreplaceable. The specific performance sought by the Plaintiff relates to and affects the title to,

or possession, use or enjoyment of real property.

       68.     The Plaintiff has no adequate remedy at law and is entitled to specific

performance, as monetary damages are inadequate. Barring specific performance, the Plaintiff

cannot be made whole by an award of monetary damages.

                               SECOND CAUSE OF ACTION
                     (Breach of Covenant of Good Faith and Fair Dealing)

       69.     The Plaintiff reasserts and realleges the allegations contained in Paragraphs 1

through 68.

       67.     Implied in all contracts, including the Contract, is a covenant of good faith and

fair dealing which obligates the parties to act in good faith and to use their best efforts to deal

fairly with one another.

       68.     The Defendants have breached the covenant of good faith and fair dealing and

have wrongfully deprived, destroyed, and injured the rights of the Plaintiff to receive the value,

benefit, and fruits of the Contract by failing to prosecute and complete the process of obtaining

court and A.G. approval of the sale of the Property.
        Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 10 of 12



       69.     The Plaintiff is entitled to judgment
                                                 10 declaring that the Contract remains in full

force and effect and directing the Defendants to specifically perform their obligations under the

Contract, including completing the process of obtaining court and AG approval of the sale.

       70.     The Contract relates to an interest in real property that is unique, special, and

irreplaceable. The specific performance sought by the Plaintiff relates to and affects the title to,

or possession, use or enjoyment of real property.

       71.     The Plaintiff has no adequate remedy at law and is entitled to specific

performance, as monetary damages are inadequate. Barring specific performance, the Plaintiff

cannot be made whole by an award of monetary damages.

                                THIRD CAUSE OF ACTION
                          (Promissory Estoppel/Specific Performance)

       72.     The Plaintiff reasserts and realleges the allegations contained in Paragraphs 1

through 102.

       73.     The Church, through Staatz, made a clear and unambiguous promise to Plaintiff

that it would sell the Property to her, in exchange for the purchase price recited.

       74.     Plaintiff reasonably and foreseeably relied on the Church’s promise to sell her the

Property.

       75.     Plaintiff was injured as a result of her reliance on the Church’s promise to sell her

the Property, in that she forewent making an offer on a different property due to her belief that,

upon the A.G.’s approval of the sale, Plaintiff would be required to remit the remainder of the

purchase price for the Property in an amount no less than $499,000.

       76.     Based upon Plaintiff’s reasonable reliance on the foregoing representations,

the Defendants are estopped from repudiating or denying the terms of the agreement(s) described
         Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 11 of 12



above.                                           11

         77.   The Contracts relate to an interest in real property that is unique, special, and

irreplaceable. The specific performance sought by the Plaintiff relates to and affects the title to,

or possession, use or enjoyment of real property.

         78.   The Plaintiff has no adequate remedy at law and is entitled to specific

performance, as monetary damages are inadequate. Barring specific performance, the Plaintiff

cannot be made whole by an award of monetary damages.

         WHEREFORE, the Plaintiff demands judgment against Defendants as follows:

         a.    On the First Cause of Action, for a judgment declaring and adjudging that the

Contract remains in full force and effect and directing that the Plaintiff comply with the terms of

the Contract, including seeking court and A.G. approval of the sale of the Property;

         b.    On the Second Cause of Action, for a judgment declaring and adjudging that the

Contract remains in full force and effect and directing that the Plaintiff comply with the terms of

the Contract, including seeking court and A.G. approval of the sale of the Property;

         c.    On the Third Cause of Action, for a judgment declaring and adjudging that the

agreement by Defendants to sell the Property to Plaintiff remains in full force and effect and

directing that the Plaintiff comply with the terms of the agreement, including seeking court and

A.G. approval of the sale of the Property;

         d.    And granting such other and further relief in favor of Plaintiff as is deemed just

and proper.

Dated: March 13, 2020
       Astoria, New York

                                                               /s/Norma E. Ortiz
                                                               Norma E. Ortiz
Case 1:18-cv-07871-NRB Document 33 Filed 04/17/20 Page 12 of 12



                              12        Ortiz & Ortiz, L.L.P.
                                        32-72 Steinway Street, Ste. 402
                                        Astoria, New York 11103
                                        Tel. (718) 522-1117
                                        Fax (718) 596-1302
                                        Counsel to the Plaintiff
